
	

113 HRES 109 IH: Condemning the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Grimm (for
			 himself and Ms. Schakowsky) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Government of Iran for its
		  state-sponsored persecution of its Baha’i minority and its continued violation
		  of the International Covenants on Human Rights.
	
	
		Whereas, in 1982, 1984, 1988, 1990, 1992, 1994, 1996,
			 2000, 2006, 2008, 2009, 2012, and 2013, Congress declared that it deplored the
			 religious persecution by the Government of Iran of the Baha’i community and
			 would hold the Government of Iran responsible for upholding the rights of all
			 Iranian nationals, including members of the Baha’i faith;
		Whereas the United States Commission on International
			 Religious Freedom 2012 Report stated, The Baha’i community has long been
			 subject to particularly severe religious freedom violations in Iran. Baha’is,
			 who number at least 300,000, are viewed as heretics by Iranian
			 authorities and may face repression on the grounds of apostasy.;
		Whereas the United States Commission on International
			 Religious Freedom 2012 Report stated, Since 1979, Iranian government
			 authorities have killed more than 200 Baha’i leaders in Iran and dismissed more
			 than 10,000 from government and university jobs.;
		Whereas the United States Commission on International
			 Religious Freedom 2012 Report stated, Baha’is may not establish places
			 of worship, schools, or any independent religious associations in
			 Iran.;
		Whereas the United States Commission on International
			 Religious Freedom 2012 Report stated, Baha’is are barred from the
			 military and denied government jobs and pensions as well as the right to
			 inherit property. Their marriages and divorces also are not recognized, and
			 they have difficulty obtaining death certificates. Baha’i cemeteries, holy
			 places, and community properties are often seized or desecrated, and many
			 important religious sites have been destroyed.;
		Whereas the United States Commission on International
			 Religious Freedom 2012 Report stated, The Baha’i community faces severe
			 economic pressure, including denials of jobs in both the public and private
			 sectors and of business licenses. Iranian authorities often pressure employers
			 of Baha’is to dismiss them from employment in the private
			 sector.;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated, The government prohibits Baha’is from
			 teaching and practicing their faith and subjects them to many forms of
			 discrimination that followers of other religions do not face.;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated, According to law, Baha’i blood is
			 considered mobah, meaning it can be spilled with
			 impunity.;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated that members of religious minorities,
			 with the exception of Baha’is, can serve in lower ranks of government
			 employment, and Baha’is are barred from all leadership positions
			 in the government and military;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated, Baha’is suffered frequent government
			 harassment and persecution, and their property rights generally were
			 disregarded. The government raided Baha’i homes and businesses and confiscated
			 large amounts of private and commercial property, as well as religious
			 materials belonging to Baha’is.;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated, Baha’is also are required to register
			 with the police;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated that [p]ublic and private universities
			 continued to deny admittance to and expelled Baha’i students and
			 [d]uring the year, at least 30 Baha’is were barred or expelled from
			 universities on political or religious grounds;
		Whereas the Department of State 2011 International
			 Religious Freedom Report stated, Baha’is are regularly denied
			 compensation for injury or criminal victimization.;
		Whereas, on March 6, 2012, the United Nations Special
			 Rapporteur on the situation of human rights in the Islamic Republic of Iran
			 issued a report (A/HRC/19/66), which stated that the Special Rapporteur
			 continues to be alarmed by communications that demonstrate the systemic and
			 systematic persecution of members of unrecognized religious communities,
			 particularly the Baha’i community, in violation of international
			 conventions and expressed concern regarding an intensive
			 defamation campaign meant to incite discrimination and hate against
			 Baha’is;
		Whereas, on May 23, 2012, the United Nations
			 Secretary-General issued a report, which stated that the Special
			 Rapporteur on freedom of religion or belief . . . pointed out that the Islamic
			 Republic of Iran had a policy of systematic persecution of persons belonging to
			 the Baha’i faith, excluding them from the application of freedom of religion or
			 belief by simply denying that their faith had the status of a
			 religion;
		Whereas, on August 22, 2012, the United Nations
			 Secretary-General issued a report, which stated, The international
			 community continues to express concerns about the very serious discrimination
			 against ethnic and religious minorities in law and in practice, in particular
			 the Baha’i community. The Special Rapporteur on the situation of human rights
			 in the Islamic Republic of Iran expressed alarm about the systemic and
			 systematic persecution of members of the Baha’i community, including severe
			 socioeconomic pressure and arrests and detention. He also deplored the
			 Government’s tolerance of an intensive defamation campaign aimed at inciting
			 discrimination and hate against Baha’is.;
		Whereas, on September 13, 2012, the United Nations Special
			 Rapporteur on the situation of human rights in the Islamic Republic of Iran
			 issued a report (A/67/369), which stated, Reports and interviews
			 submitted to the Special Rapporteur also continue to portray a disturbing trend
			 with regard to religious freedom in the country. Members of both recognized and
			 unrecognized religions have reported various levels of intimidation, arrest,
			 detention and interrogation that focus on their religious beliefs., and
			 stated, At the time of drafting the report, 105 members of the Baha’i
			 community were reported to be in detention.;
		Whereas, on November 27, 2012, the Third Committee of the
			 United Nations General Assembly adopted a draft resolution (A/C.3/67/L.51),
			 which noted, [I]ncreased persecution and human rights violations against
			 persons belonging to unrecognized religious minorities, particularly members of
			 the Baha’i faith and their defenders, including escalating attacks, an increase
			 in the number of arrests and detentions, the restriction of access to higher
			 education on the basis of religion, the sentencing of twelve Baha’is associated
			 with Baha’i educational institutions to lengthy prison terms, the continued
			 denial of access to employment in the public sector, additional restrictions on
			 participation in the private sector, and the de facto criminalization of
			 membership in the Baha’i faith.;
		Whereas, on December 20, 2012, the United Nations General
			 Assembly adopted a resolution (A/RES/67/182), which called upon the government
			 of Iran [t]o eliminate discrimination against, and exclusion of . . .
			 members of the Baha’i Faith, regarding access to higher education, and to
			 eliminate the criminalization of efforts to provide higher education to Baha’i
			 youth denied access to Iranian universities, and to accord all
			 Baha’is, including those imprisoned because of their beliefs, the due process
			 of law and the rights that they are constitutionally guaranteed;
		Whereas, on February 28, 2013, the United Nations Special
			 Rapporteur on the situation of human rights in the Islamic Republic of Iran
			 issued a report (A/HRC/22/56), which stated, 110 Bahai’s are currently
			 detained in Iran for exercising their faith, including two women, Mrs. Zohreh
			 Nikayin and Mrs. Taraneh Torabi, who are reportedly nursing infants in
			 prison;
		Whereas, in March and May of 2008, intelligence officials
			 of the Government of Iran in Mashhad and Tehran arrested and imprisoned Mrs.
			 Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie,
			 Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the seven
			 members of the ad hoc leadership group for the Baha’i community in Iran;
		Whereas, in August 2010, the Revolutionary Court in Tehran
			 sentenced the seven Baha’i leaders to 20-year prison terms on charges of
			 spying for Israel, insulting religious sanctities, propaganda against
			 the regime and spreading corruption on earth;
		Whereas the lawyer for these seven leaders, Mrs. Shirin
			 Ebadi, the Nobel Laureate, was denied meaningful or timely access to the
			 prisoners and their files, and her successors as defense counsel were provided
			 extremely limited access;
		Whereas these seven Baha’i leaders were targeted solely on
			 the basis of their religion;
		Whereas, beginning in May 2011, Government of Iran
			 officials in four cities conducted sweeping raids on the homes of dozens of
			 individuals associated with the Baha’i Institute for Higher Education (BIHE)
			 and arrested and detained several educators associated with BIHE;
		Whereas, in October 2011, the Revolutionary Court in
			 Tehran sentenced seven of these BIHE instructors and administrators, Mr. Vahid
			 Mahmoudi, Mr. Kamran Mortezaie, Mr. Mahmoud Badavam, Ms. Nooshin Khadem, Mr.
			 Farhad Sedghi, Mr. Riaz Sobhani, and Mr. Ramin Zibaie, to prison terms for the
			 crime of membership of the deviant sect of Baha’ism, with the goal of
			 taking action against the security of the country, in order to further the aims
			 of the deviant sect and those of organizations outside the
			 country;
		Whereas six of these educators remain imprisoned, with Mr.
			 Mortezaie serving a 5-year prison term and Mr. Badavam, Ms. Khadem, Mr. Sedghi,
			 Mr. Sobhani, and Mr. Zibaie serving 4-year prison terms;
		Whereas, since October 2011, four other BIHE educators,
			 Ms. Faran Hessami, Mr. Kamran Rahimian, Mr. Kayvan Rahimian, and Mr. Shahin
			 Negari have been sentenced to 4-year prison terms, which they are now
			 serving;
		Whereas the efforts of the Government of Iran to collect
			 information on individual Baha’is have recently intensified as evidenced by a
			 letter, dated November 5, 2011, from the Director of the Department of
			 Education in the county of Shahriar in the province of Tehran, instructing the
			 directors of schools in his jurisdiction to subtly and in a confidential
			 manner collect information on Baha’i students;
		Whereas the Baha’i community continues to undergo intense
			 economic and social pressure, including an ongoing campaign in the town of
			 Semnan, where the Government of Iran has harassed and detained Baha’is, closed
			 17 Baha’i owned businesses in the last three years, and imprisoned several
			 members of the community, including three mothers along with their
			 infants;
		Whereas ordinary Iranian citizens who belong to the Baha’i
			 faith are disproportionately targeted, interrogated, and detained under the
			 pretext of national security;
		Whereas the Government of Iran is party to the
			 International Covenants on Human Rights and is in violation of its obligations
			 under the Covenants; and
		Whereas the Comprehensive Iran Sanctions, Accountability,
			 and Divestment Act of 2010 (Public Law 111–195) authorizes the President and
			 the Secretary of State to impose sanctions on individuals “responsible for or
			 complicit in, or responsible for ordering, controlling, or otherwise directing,
			 the commission of serious human rights abuses against citizens of Iran or their
			 family members on or after June 12, 2009”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the
			 Government of Iran for its state-sponsored persecution of its Baha’i minority
			 and its continued violation of the International Covenants on Human
			 Rights;
			(2)calls on the
			 Government of Iran to immediately release the seven imprisoned leaders, the ten
			 imprisoned educators, and all other prisoners held solely on account of their
			 religion;
			(3)calls on the
			 President and Secretary of State, in cooperation with responsible nations, to
			 immediately condemn the Government of Iran’s continued violation of human
			 rights and demand the immediate release of prisoners held solely on account of
			 their religion; and
			(4)urges the
			 President and Secretary of State to utilize all available authorities,
			 including the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010, to impose sanctions on officials of the Government of Iran and other
			 individuals directly responsible for serious human rights abuses, including
			 abuses against the Baha’i community of Iran.
			
